Citation Nr: 0822955	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for 
depression/dysthymia, claimed as secondary to service-
connected arteriosclerotic coronary occlusive disease.  

3.  Entitlement to an increased disability rating for 
service-connected fibrositis of the left media scapula, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected allergic rhinitis/chronic pansinusitis, 
currently rated as 30 percent disabling.

5.  Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.

6.  Entitlement to an effective date earlier than October 11, 
2006 for the grant of a total disability rating based on 
individual unemployability (TDIU).

7.  Entitlement to an effective date earlier than October 11, 
2006 for basic eligibility for Dependents Educational 
Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1968 and from September 1985 to August 1991. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Procedural history

PTSD and depression/dysthymia

In a June 2006 rating decision, service connection was denied 
for PTSD.  
In a January 2007 rating decision, service connection was 
denied for depression/dysthymia, claimed as secondary to the 
service-connected arteriosclerotic coronary occlusive 
disease.  The veteran perfected an appeal of those denials.



Fibrositis and allergic rhinitis/chronic pansinusitis

In an April 1992 rating decision, service connection was 
granted for fibrositis of the left medial scapula and for 
allergic rhinitis.  Noncompensable (zero percent) disability 
ratings were assigned for each disability.  

In a June 2005 rating decision, a 20 percent disability 
rating was assigned for fibrositis of the left medial 
scapula.  In the same rating decision a 30 percent disability 
rating for allergic rhinitis/chronic pansinusitis was 
assigned effective March 28, 2005.

In a May 2007 rating decision, increased ratings were denied.  
The veteran perfected an appeal as to those denials.

Automobile and adaptive equipment or for adaptive equipment 
only

In an August 2007 rating decision, entitlement to a 
certificate of eligibility for an automobile and adaptive 
equipment and/or adaptive equipment was denied.  The veteran 
perfected an appeal of that denial.

Earlier effective date for TDIU

In a June 2005 rating decision, TDIU was denied.  The veteran 
perfected an appeal of that denial.  In the May 2007 rating 
decision, TDIU was granted effective October 11, 2006.  The 
veteran filed a timely Notice of Disagreement (NOD) in 
October 2007 as to the effective date of the grant of TDIU.  
Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  However, the RO did not issue a statement of 
the case (SOC) as to this issue.

Earlier effective date for DEA

In the May 2007 rating decision, basic eligibility for 
Dependents Educational Assistance under 38 U.S.C. Chapter 35 
was granted effective October 11, 2006.  The veteran 
perfected an appeal as to the effective date of the grant of 
basic eligibility for Dependents Educational Assistance under 
38 U.S.C. Chapter 35.

Remanded issues

The issues of entitlement to effective date earlier than 
October 11, 2006 for the grants of TDIU and DEA are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

In a May 2006 rating decision, two 30 percent disability 
ratings were assigned for bilateral chondromalacia and 
degenerative joint disease of the knees effective January 6, 
2006.  In the January 2007 rating decision, service 
connection was granted for pulmonary fibrosis, and a 30 
percent disability rating was assigned effective October 11, 
2006.  To the Board's knowledge, the veteran has not 
expressed disagreement with any of these determinations.  
Therefore, those issues are not in appellate status.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran has PTSD.

2.  The veteran did not engage in combat with an enemy.

3.  The veteran's reported in-service stressors have not been 
verified.

4.  The competent medical evidence of record does not support 
a conclusion that the veteran's depression/dysthymia is 
caused by or aggravated by his service-connected 
arteriosclerotic coronary occlusive disease.

5.  The objective clinical findings show that the veteran's 
service-connected left shoulder disability is manifested by 
full abduction and forward flexion to 100 degrees with no 
weakness, incoordination and the like except for tenderness 
on motion and a mild increased in pain with repetitive use.

6.  The objective clinical findings show that the veteran's 
service-connected allergic rhinitis/chronic pansinusitis is 
not manifested by chronic osteomyelitis, or by purulent 
discharge or crusting after repeated surgeries.

7.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities on appeal, so as to render impractical 
the application of the regular schedular standards.

8.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  The medical evidence of record indicates that the 
veteran's diagnosed depression/dysthymia is not proximately 
due to or the result of his service-connected 
arteriosclerotic coronary occlusive disease.  38 C.F.R. § 
3.310 (2007).

3.  The criteria for an increased disability rating for the 
service-connected fibrositis of the left media scapula have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5201 (2007).

4.  The criteria for an increased disability rating for the 
service-connected allergic rhinitis/chronic pansinusitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6510 (2007).

5.  The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD; service 
connection for depression/dysthymia, claimed as secondary to 
his service-connected arteriosclerotic coronary occlusive 
disease; increased ratings for service-connected fibrositis 
of the left media scapula and allergic rhinitis/chronic 
pansinusitis; and certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment.  
The issues of the veteran's entitlement to earlier effective 
dates for the grant of TDIU and DEA are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
August 2005, May 2006, October 2006, June 2007, and November 
2007, which were specifically intended to address the 
requirements of the VCAA.  

The August 2005 VCAA letter informed the veteran of the 
evidence necessary to establish direct service connection in 
general; with respect to the PTSD claim, the letter further 
informed the veteran of the information needed from him as to 
the existence of his alleged in-service stressors.  The May 
2006 VCAA letter asked the veteran for additional information 
regarding one of his in-service stressors.  

The October 2006 letter informed the veteran of the evidence 
necessary to establish secondary service connection.  The 
June 2007 VCAA letter apprised the veteran of what the 
evidence must show to establish eligibility for an automobile 
and adaptive equipment or for adaptive equipment only.  The 
November 2007 VCAA letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.    

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the various VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [VA examinations were conducted in 
October 2005, December 2006, and May 2007.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In all of the VCAA letters (except for the May 2006 letter), 
the RO informed the veteran that he should submit any 
evidence in his possession relevant to his claims, as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See, e.g., the November 
6, 2007 VCAA letter, page 2.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

 (ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claims, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The service connection claims 
were denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element regarding 
this claim.  As to the depressive disorder claim, the RO 
specifically addressed elements (4) and (5) in the October 
2006 letter.  As for the PTSD claim, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for PTSD, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  

As for the increased rating claims, elements (1), (2), and 
(3) are not at issue.  
The veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and effective date, element (5), 
in the November 2007 VCAA letter.

With respect to eligibility for an automobile and adaptive 
equipment or for adaptive equipment only, elements (1), (2) 
and (3) are not at issue.  The veteran received notice as to 
element (4), level of disability, in the June 2007 VCAA 
letter.  With respect to element (5), effective date, this is 
moot due to the RO's, and the Board's, denial of the claim.   

(iii.) Vazquez-Flores
  
Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
various VCAA letters the veteran was informed that he may 
submit evidence showing that his service-connected 
disabilities had increased in severity.  In the November 2007 
VCAA letter, the RO stated as follows: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the November 6, 2007 VCAA letter, page 1-2.

In the November 2007 VCAA letter, the veteran was also 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  Therefore, the veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, the 
November 2007 VCAA letter did not indicate that a specific 
measurement as to what limitation of motion of the left upper 
extremity is necessary for a higher rating.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of this requirement.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  
In this case, the rating criteria for the left shoulder 
disability was discussed in detail in the May 2007 rating 
decision.  In the September 2007 NOD and an addendum to a 
November 2007 VA Form 9, the veteran's counsel indicated that 
he had reviewed the May 2007 rating decision.  Thus, the 
veteran through counsel manifestly has actual knowledge of 
what is required to establish and increased raring.

As to the increased rating for allergic rhinitis/chronic 
pansinusitis, the veteran is in receipt of maximum schedular 
rating for allergic rhinitis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).  Therefore, notice of  the 
specifics of that diagnostic code would be of no help to him.  
As with the shoulder disability, the rating criteria for the 
sinusitis was discussed in detail in the May 2007 rating 
decision and the veteran's counsel indicated that he had 
reviewed the May 2007 rating decision, and he discussed why a 
higher rating is warranted under the rating criteria.  

As to the third prong of the holding in Vazquez-Flores, in 
the November 2007 VCAA letter, the RO informed the veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  
The RO stated that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO indicated that in rare cases, VA 
can assign a disability level other than the levels found in 
the schedule for a specific condition if his impairment is 
not adequately covered by the schedule.  The RO stated that 
it would consider evidence of the following in determining 
the disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the November 2007 VCAA letter, the RO told the 
veteran the following as examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the November 6, 2007 VCAA letter, pages 1-2.

In the November 2007 VCAA letter, the veteran was also 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the PTSD service connection claim was initially adjudicated 
by the RO in June 2006, after the August 2005 VCAA letter.  
The depressive disorder service connection claim was 
initially adjudicated by the RO in January 2007, after the 
October 2006 VCAA letter.  The automobile/adaptive equipment 
claim was initially adjudicated by the RO in August 2007, 
after the June 2007 VCAA letter.  Therefore, the timing of 
the VCAA notice which was given with regard to the four 
elements of 
38 U.S.C.A. § 5103 is not at issue as to these claims.

As to the increased rating claims, these claims were 
adjudicated by the RO in May 2007, prior to the November 2007 
VCAA letter.  However, following the issuance of the VCAA 
letter, the veteran was allowed the opportunity to present 
evidence and argument in response.  Such argument was 
received at the RO on November 21, 2007.  Therefore, the 
essential fairness of the adjudication was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his counsel have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of VCAA notice.

(v.)  General comments 

The veteran is represented in this matter by an attorney, who 
is presumed to be familiar with the VCAA.  Indeed, as 
indicated above the veteran's counsel has in fact shown 
familiarity with this law.  It is clear that the veteran and 
his counsel are amply aware of his responsibilities and those 
of VA.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) [appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Finally, the veteran through counsel appears to be arguing 
that the VCAA requires the RO to provide an advisory opinion 
regarding the adequacy of the evidence submitted prior to 
formally adjudicating the claim.  See, e.g., the November 
2007 statement: ""under the [VCAA], the VA must advise me 
of how to substantiate my claim as well as the existence of 
negative evidence and how to counter this evidence.  This 
argument was recently rejected in Wilson v. Mansfield, 506 
F.3d. 1055 (Fed. Cir. 2007).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, 
service personnel records, VA and private treatment records, 
Social Security Administration records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

As to the PTSD claim, in an addendum to the September 2006 VA 
Form 9, the veteran's attorney argued that RO should obtain 
the flight manifest for the plane that took the veteran to 
Thailand for his first period of service in that country.  
However, the evidence already of record shows that the 
veteran was in Thailand at the time of his first alleged in-
service stressor.  As explained below, his claim turns on 
corroborating evidence as to the nature of his duties while 
serving in Thailand rather than whether the veteran went to 
Thailand.

As will be discussed below, the veteran was afforded the 
opportunity to provide detailed information regarding his 
alleged stressors so that further development with regard to 
verifying such stressors could be done.  However, given the 
nature of the veteran's in-service stressors, no further 
stressor development can be accomplished.  

Concerning the shoulder claim, veteran's counsel has 
challenged the adequacy of the May 2007 VA examination.  See 
the September 2007 NOD, pages 3-4 and the addendum to 
November 2007 VA Form 9, pages 2-3.  The veteran's counsel 
argued, in particular, that the VA examiner did not test for 
limitation of the left upper extremity upon repetitive use; 
the examination report did not address constraints on 
mobility and range of motion, see 38 C.F.R. §§ 4.40, 4.45; 
and the findings on examination failed to "consider fatigue, 
pain, and weakness caused by repetitive use and movement 
throughout an ordinary day."  See September 2007 NOD, page 
4; addendum to November 2007 VA Form 9, page 3. The Board 
rejects these assertions.

The Board initially observes that the report of the 
examination appears to be complete, thorough and well 
reasoned.  Crucially, the  May 2007 VA examiner in fact 
performed repetitive use testing.  The examination report 
clearly indicates that the examiner noted that there was a 
mild increase in pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss of in range of motion [so-called DeLuca 
factors] with repetitive use.  The examination report thus 
clearly reflects that repetitive use testing was conducted 
and that DeLuca factors and complaints of pain were 
addressed.  As for the veteran's counsel's implied assertion 
that the day of the examination was not "an ordinary day",  
the veteran and his counsel have not identified any current 
treatment for the left shoulder disability; the examination 
report is the only medical evidence representative of his 
current physical condition.  The only conclusion which can 
reasonably be drawn from this lack of medical evidence, in 
light of hundreds of pages of medical reports indicating 
medical treatment for numerous other conditions, is that 
there were no significant flare-ups of the shoulder 
disability.

In the absence of any supporting evidence of periods of 
flare-ups, VA is not obligated to offer a claimant another 
examination.  Compare Ardison v. Brown, 
6 Vet. App. 405, 408 (1994) [where fluctuating conditions 
escape detection on examination, VA must conduct an 
examination during the active stage of the disease] with 
Voerth v. West, 13 Vet. App. 117, 122-3 (1999) [" . . . in 
Ardison the appellant's worsened condition would last weeks 
or months while here the appellant's worsened condition would 
last only a day or two."]  In this case, there is no evidence 
of any specific periods of flare-ups.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of an 
attorney who has presented written argument on his behalf.  
The veteran has not requested a Board hearing as to any issue 
currently on appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as five of the issues on appeal.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

PTSD

A specific regulation pertains to PTSD.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran is not currently claiming a in-service stressor 
from a personal assault.  See a September 2005 stressor 
statement.  Accordingly, the special considerations afforded 
PTSD cases based on personal assault will not be afforded to 
the veteran.  See Patton v. West, 12 Vet. App. 272 (1999); 
38 C.F.R. § 3.304(f)(3) (2006).

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Analysis

Regarding the initial § 3.304(f) PTSD element, current 
diagnosis, reports of the October 2005 and December 2006 VA 
examinations reflect a diagnosis of PTSD.  

Concerning the second element, the October 2005 VA examiner 
attributed the veteran's diagnosed PTSD to exposure to 
severely wounded solders.  While the December 2006 VA 
examiner diagnosed "PTSD that is service connected", that 
examiner did not attribute the PTSD to any particular in-
service stressor.  In any event, the second element of 38 
C.F.R. § 3.304(f), nexus,  has also arguably been satisfied.

With respect to element (3), stressors, although the veteran 
did serve during a period of war, he served in Thailand and 
he is not alleging combat participation.  Because the veteran 
did not engage in combat with an enemy, there must be 
credible supporting evidence that the alleged stressors 
occurred in order to warrant service connection.  See Moreau, 
supra.  In this regard, the veteran's own contentions and/or 
testimony are insufficient, standing alone, to verify his 
stressor.  See Cohen, supra.  Accordingly, there must be 
corroboration that the asserted in-service stressors 
occurred.  [The Board notes that Pentecost and Suozzi are not 
applicable to this case because this case does not involve a 
combat situation.]

The veteran's claimed in-service stressors are typing and 
otherwise preparing a report on a plane crash that happened 
in Takhli, Thailand during his first period of service in 
Thailand in 1965; and seeing dead and wounded soldiers at 
Udorn Royal Thai Air Base in Thailand while stationed there 
from September 1967 to May 1968.  
While the veteran reportedly told a VA medical professional 
in March 2004 that he actually went to the plane crash site, 
his later statements clearly reflect that he is not alleging 
that he was at the plane crash site.  Rather, he maintains 
that he had to review accounts and photographs of the 
accident, to include graphic photographs of incinerated 
children, as part of his report preparation.  As to his 
second stressor, the veteran asserted that he saw dead and 
wounded soldiers on an almost daily basis because he had to 
walk by the flight line on his way to work.  

While the October 2005 VA examiner did not attribute the PTSD 
to the first in-service stressor, the Board will for the sake 
of completeness address whether there is corroborating 
evidence of not only the second stressor but also the first 
one.  

There is no corroborating evidence that first incident - 
typing and otherwise preparing a crash report - actually 
occurred.  The veteran submitted a document showing that on 
May 15, 1965, a Thunderchief when taking off from Takhli on a 
strike mission suffered engine failure and crashed near the 
end of the runway, killing the pilot and five Thai civilians.  
The crash also badly damaged a Buddhist temple hall that was 
later rebuilt by the United States Air Force.  This document 
verifies that a crash occurred on May 15, 1965.  However, the 
question in this case is whether the veteran participated in 
the preparation of the report of this crash.

The veteran's service personnel records show that he departed 
on April 11, 1965 for 118 days of temporary duty involving 
foreign service and that his duty title during the period in 
1965 was a data clerk.  His evaluation report for that period 
shows that his duties as a data clerk were preparing and 
processing data received and handled in the form of teletype 
messages, teletype paper tape, and letter form.  The Board 
accepts the veteran's assertion that his foreign service in 
1965 was in Thailand and that he served as a data clerk 
during that period of foreign service.  

However, and significantly, the veteran's service personnel 
records do not corroborate claimed in-service stressor of 
investigating and preparing a report on a plane crash that 
happened in Takhli, Thailand during his first period of 
service in Thailand in 1965 because the duties as described 
in the service personnel records do not reflect report 
preparation or crash investigation and because the evaluation 
report reflects the veteran's noteworthy accomplishment of 
developing a filing system with no mention of his 
participation in preparing a report on a plane crash.

As to the veteran's second stressor, there is no 
corroborating evidence that the veteran saw dead and wounded 
soldiers during his second tour of duty in Thailand.  The 
veteran's service personnel records show that the veteran was 
stationed at Udorn Royal Thai Air Base in Thailand from 
September 1967 to June 1968, and that his duties were 
keypunch operator, administrative specialist, and non-
commissioned officer in charge of the maintenance keypunch 
section.  There is nothing in the record which serves to 
corroborate the veteran's assertion that he saw casualties on 
his way to work.  Indeed, information obtained by the RO on 
graves registration in Vietnam and the Royal Thai Air Bases 
do not corroborate that any wounded soldiers from combat in 
Vietnam were transferred through Udorn Royal Thai Air Base or 
that grave registration was performed at that air base during 
the time that the veteran was stationed there.

The Board observes in passing that the fact that the October 
2005 VA examiner diagnosed PTSD based on the veteran's 
reporting of the in-service stressor of seeing wounded 
soldiers does not verify occurrence.  See Moreau, 9 Vet. App. 
at 395-96; Cohen, 10 Vet. App. at 142.  

The veteran has been given the opportunity to furnish other 
evidence of the alleged stressors.  He has failed to do so.  
There is thus no credible supporting evidence of any in-
service stressor, and the veteran's claim fails to meet the 
third requirement set forth under 38 C.F.R. 3.304(f).

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressors identified by the veteran.  Establishment 
of any such stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for 
depression/dysthymia, claimed as secondary to service-
connected arteriosclerotic coronary occlusive disease.

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

38 C.F.R. § 3.310(b) (2007) provides the following as to 
aggravation of nonservice-connected disabilities:

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Analysis

Initial matter - the nature of the claim

The veteran specifically raised the matter of his entitlement 
to service connection for depression/dysthymia on a secondary 
basis.  See his October 2006 claim.
There is nothing else in the veteran's or his counsel's 
presentations, or elsewhere in the record, which leads the 
Board to believe that a claim of service connection on a 
direct basis is contemplated by the veteran or his counsel.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.

Thus, the Board will consider the veteran's claim on a 
secondary service connection basis alone and not on a direct 
service connection basis.

Discussion

With respect to Wallin element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has a depressive disorder, variously diagnosed as 
dysthymia and recurrent major depressive disorder.  
Therefore, Wallin element (1) is satisfied

Service connection is in effect for arteriosclerotic coronary 
occlusive disease status post coronary artery bypass graft 
times three.  The bypass surgery was performed in February 
2002.  Accordingly, Wallin element (2) has been satisfied.

Moving to the Wallin element (3), medical nexus, there is 
conflicting evidence on this crucial matter.  The evidence 
arguably relating the depressive disorder to the service-
connected arteriosclerotic coronary occlusive disease is 
found in comments of the veteran's VA treating physician.  
The evidence against the veteran's claim is the report of the 
December 2006 VA examination.  The Board has carefully 
evaluated the medical evidence, and for reasons stated 
immediately below finds that the evidence against the claim 
(i.e., the medical opinion which found no relationship 
between the veteran's depressive disorder and the service-
connected arteriosclerotic coronary occlusive disease) 
outweighs the evidence in favor (the medical opinion which 
possibly suggests such a relationship).

The VA psychiatrist made a diagnosis of a depressive disorder 
due to "medical condition".  The VA psychiatrist did not 
specifically identify the medical condition causing the 
depressive disorder, although a record dated April 22, 2005 
suggests that the cardiovascular condition was considered.  
Nor did the VA psychiatrist provide any rationale supporting 
that conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  

Given that the veteran has an array of medical disorders, 
including bilateral below-the-knee amputations, the Board 
finds that the comments of the VA psychiatrist are of very 
limited probative value as to whether the veteran's diagnosed 
depressive disorder is related to the service-connected 
cardiac disorder.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.].

Both the Federal Circuit and Court have specifically rejected 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

By contrast, there is of record a very thorough, six-page 
report of the December 2006 VA examination.  The VA examiner 
opined that it was more likely than not that the veteran's 
depression was not related to his heart disorder.  The 
examiner noted that the veteran had been exhibiting 
depression prior to his cardiac surgery in 2002.  The 
examiner stated that the veteran had multitude of medical 
problems, many of which were not related to service.  The 
examiner indicated that a review of the treatment records 
pertaining to depression shows that the veteran had family 
issues, interpersonal problems, and work-related 
difficulties, and that his heart disorder had not been a 
prominent issue in the pertinent medical records.  The 
examiner noted that there may have been an aggravation of the 
depressive symptoms by the heart disorder, but that any such 
aggravation was only temporary and not permanent.  The 
examiner concluded that it was more likely than not that the 
depressive disorder was related to non-service-related 
medical issues.

The Board attaches great weight of probative value to this 
opinion, which unlike that VA treating psychiatrist's was 
based on a review of the record and provided bases for the 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."].  The Board 
notes that the December 2006 VA examiner's opinion is 
supported by the VA treatment records showing that the 
veteran had a depressive disorder in the 1990s, prior to 
significant cardiovascular problems as reported by the 
veteran.  

As to any temporary, as opposed to permanent, aggravation of 
the depressive disorder by the service-connected heart 
disorder, the Board notes temporary or intermittent flare-ups 
of a disease are not sufficient to be considered aggravation 
of the disease unless the underlying condition, as contrasted 
to symptoms, worsens.  Cf. Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
The VA examiner did not so find.

In short, for reasons stated above the Board places greater 
weight of probative value on the findings of the December 
2006 VA examiner than does on the vague conclusion of the 
veteran's treating psychiatrist.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001) [the Board may appropriately favor the opinion of 
one competent medical authority over another.].

The veteran himself is contending that his depressive 
disorder is related to his service-connected heart disorder.  
However, it is now well established that laypersons, such as 
the veteran, without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis and etiology]; see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The veteran's counsel argues that the RO failed to discuss 
evidence favorable to the veteran's claim.  See February 2007 
NOD, page 2 and the addendum to March 2007 VA Form 9.  The 
veteran's counsel did not identify any favorable evidence 
other than the veteran's lay statements.  In any event, the 
Board notes that RO does not have to discuss every piece of 
evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1381 
(Fed. Cir. 2000) ["the regulation requires no specific 
reference in the [RO] decision to every piece of evidence . . 
. reviewed."].
  
As to the veteran's lay statements of symptomatology, the 
veteran's counsel cited Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) to argue that the RO committed prejudicial 
error by discounting the veteran's lay statements.  The Board 
notes, however, that Buchanan pertained to the use of lay 
evidence in a claim of direct service connection.  In this 
case, which involves a claim of secondary service connection 
the missing element, medical nexus, only be satisfied by 
medical evidence.  

In summary, in the absence of the third required Wallin 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for depression/dysthymia, 
claimed as secondary to service-connected arteriosclerotic 
coronary occlusive disease.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to an increased disability rating for 
service-connected fibrositis of the left media scapula, 
currently rated as 20 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Specific rating criteria

The veteran is currently assigned a 20 percent disability 
rating for fibrositis of the left media scapula under 
Diagnostic Code 5201 [arm, limitation of motion of].  

The veteran is right-handed.  Thus, his left upper extremity 
is considered his minor extremity for rating purposes.  See 
38 C.F.R. § 4.69 (2007).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the minor upper 
extremity: to 25 degrees from side, a 
30 percent rating; midway between side and shoulder level, a 
20 percent rating; and at shoulder level, a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board concludes that rating the left shoulder disability 
based on limitation of motion under Diagnostic Code 5201 is 
most appropriate in this case.  The medical evidence shows 
that the left shoulder disability is manifested by limitation 
of motion.  The veteran and his counsel have not suggested a 
more appropriate diagnostic code.  

Schedular rating

The currently assigned 20 percent disability rating 
contemplates limitation of motion to the shoulder level or 
midway between the side and shoulder level (45 degrees).  In 
order for a higher disability to be assigned, more severe 
limitation of motion [limitation of motion of the left arm 
approximating 25 degrees] must be demonstrated.  See 38 
C.F.R. § 4.71, Plate I.  In this case, the competent evidence 
of record does not show such a limitation of motion.

Range of motion studies from the May 2007 VA examination 
resulted in the following findings:




Degrees
Of Motion
Tenderness 
beginning at
Forward 
Elevation
100 
90
Abduction
180
0
External 
Rotation
75
70
Internal 
Rotation
90
80

Because all of the medical evidence shows left arm motion is 
to a level which is above the shoulder level (90 degrees or 
more) and is normal in abduction, a 
30 percent disability rating is not warranted for the 
veteran's left shoulder disability under Diagnostic Code 
5201.


DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

At the May 2007 VA examination, the veteran reported that he 
had weekly flare-ups of pain which were brought on by 
increased levels of activity involving left shoulder and arm 
movement.  He indicated that he had a significant decrease in 
range of motion which would preclude many activities 
involving utilizing the left upper extremity at or above the 
shoulder level.  However, physical examination revealed that 
after repetitive use, there was only a mild increase in pain 
without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss of in 
range of motion.  

As was noted by the Board in its VCAA duty to assist 
discussion above, the veteran has not sought medical 
treatment for the shoulder, and there is no objective 
evidence that the shoulder is significantly worse at other 
times than was demonstrated on the day of the examination.  
It stands to reason that if the veteran has had such a 
drastic reduction in range of motion in the left shoulder due 
to flare-ups, it would be expected that he would have sought 
medical treatment, since he has sought medical treatment on 
numerous occasions for numerous other disorders.    There is 
no indication that he in fact has sought such treatment.  
Under such circumstances, the Board finds the veteran's 
statements as to flare-ups to be self-serving and lacking in 
credibility and probative value.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

Moreover, even accepting the veteran's self-report of 
limitation of motion of the right shoulder to 1/2 of normal 
during flare-ups, this level of limitation does not 
approximate that which is necessary for a 30 percent 
disability rating under Diagnostic Code 5201 [i.e., 
limitation of motion of the left arm to 25 degrees].  

In short, the medical evidence shows that the veteran's left 
shoulder retains full abduction and forward flexion to 100 
degrees with no weakness, incoordination and the like except 
for tenderness on motion and a mild increased in pain with 
repetitive use.  The Board places greater weight on the 
objective medical evidence of record than it does on the 
veteran's own statements.  Thus, there is no basis upon which 
to assign additional disability through the application of 
38 C.F.R. §§ 4.40 and/or 4.45.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
fibrositis of the left media scapula.  The claim is therefore 
denied.

Additional comment

For the sake of economy, the Board will simultaneously 
discuss Hart considerations and consideration of 
extraschedular ratings for both disabilities below.

4.  Entitlement to an increased disability rating for 
allergic rhinitis/chronic pansinusitis, currently rated as 30 
percent disabling.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
ratings has been set out above.

Specific rating criteria

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis; or, near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  [A 
note to the general rating formula provides that an 
incapacitating episode of sinusitis is specifically defined 
as an episode requiring bed rest and treatment by a 
physician.]  See 38 C.F.R. § 4.97, Diagnostic Code 6512 
(2007).

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps. 

Analysis

Assignment of diagnostic code

The veteran's service-connected chronic sinusitis is rated 
under Diagnostic Code 6510 [sinusitis, pansinusitis, 
chronic].  This appears to be congruent with the veteran's 
diagnosis and symptomatology.  

Rating the veteran under Diagnostic Code 6522 [allergic or 
vasomotor rhinitis] would not avail him, since he is already 
in receipt of a 30 percent rating, which is the highest 
rating available under that diagnostic code. 

The Board can identify nothing in the evidence to suggest 
that other diagnostic codes would be more appropriate, and 
the veteran and his counsel have not requested or suggested 
that other diagnostic codes should be used.

Schedular rating

A 50 percent rating would be warranted by either (1) 
sinusitis following radical surgery with chronic 
osteomyelitis; or (2) near constant sinusitis characterized 
by headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The Board notes the criteria for a 50 percent disability 
rating under Diagnostic Code 6510 [chronic osteomyelitis or 
near constant sinusitis] are disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  

The Board notes that the veteran's counsel argued that the RO 
ignored the "favorable facts" for an increased rating.  See 
September 2007 NOD, page 4 and the addendum to November 2007 
VA Form 9, page 4.  However, the veteran's counsel did not 
identify any so-called "favorable facts".

The evidence of record shows that there is no evidence of 
osteomyelitis.  Specifically, the May 2007 VA examination was 
negative for osteomyelitis and there is no other medical 
evidence which suggests the presence of osteomyelitis.

Further, the evidence of record indicates that the veteran's 
sinusitis is not near-constant, characterized by headaches, 
pain, and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  At the May 
2007 VA examination, the veteran described daily symptoms of 
nasal congestion and sinus pain and pressure and weekly sinus 
headaches.  He described half of his headaches as being 
prostrating with periods of incapacity once or twice a month.  
There is no competent medical evidence that the sinusitis is 
of such severity as to be manifested by purulent discharge or 
by crusting, nor has the veteran or his counsel otherwise 
alleged.  Indeed, recent VA and private treatment records are 
silent as to treatment of sinusitis.  

Under these circumstances, no basis exists for the assignment 
of an increased rating under Diagnostic Code 6510.


Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R.§ 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Although the matter has not been raised by the veteran or his 
attorney, the Board has given consideration as to whether the 
rhinitis and the sinusitis should be separately service 
connected.  However, there is nothing in the medical record 
which suggests that symptoms of the two disorders, such as 
nasal congestion and headaches, may be reasonably separated.  
The two disorders effectively constitute one disability, and 
to separately rate the veteran's symptoms would constitute 
improper pyramiding.     

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
allergic rhinitis/chronic pansinusitis.  The claim is 
therefore denied.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The RO treated the date of the VA examination, May 11, 2007, 
as the date of claim for the increased rating claims.  See 
38 C.F.R. § 3.157 (2007).  In this case, therefore, the 
relevant time period is from May 11, 2006 to the present. 

It does not appear that either disability has changed 
appreciably during the period under consideration. The 
veteran himself has not so contended.  The veteran has not 
submitted any hospitalization or medical treatment records 
which might suggest that any increase in any disability took 
place during any period of time since May 11, 2006.  In 
particular, there is no medical evidence for the period from 
May 2006 to the date of the VA examination in May 2007 as to 
range of motion testing of the left upper extremity or 
treatment of allergic rhinitis/chronic pansinusitis.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the November 2007 
SOC, and appears to have considered the regulation in the 
veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability ratings at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
left shoulder disability or allergic rhinitis/chronic 
pansinusitis.  Indeed, it does not appear from the record 
that he has been hospitalized at all for those disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence shows that the veteran last worked in March 2005 as 
a manager of a check-cashing business.  There is no 
indication that he had missed any work because of his left 
shoulder disability or allergic rhinitis/chronic 
pansinusitis, and there is nothing in the current evidence of 
record to indicate that his left shoulder disability or 
allergic rhinitis/chronic pansinusitis alone causes any 
unusual employment impairment.  Indeed, the May 2007 VA 
examiner noted that the veteran's employment impairment was 
due to his pulmonary fibrosis and bilateral knee 
disabilities.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned as to 
either of the service-connected disabilities here under 
consideration.  

In short, there is nothing in the record to indicate that 
either of the service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.



5.  Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.

Pertinent law and regulations

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval or air 
service, which the veteran did.  See 38 C.F.R. § 3.808(a) 
(2007).  A  specific application for financial assistance in 
purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed.  See 38 C.F.R. 
§ 3.308(c) (2006).  The veteran submitted such an application 
with that certification (a VA Form 21-4502, Application For 
Automobile or Other Conveyance and Adaptive Equipment (Under 
38 U.S.C. § 3901-3904) in May 2007.  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2007).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. 
§ 4.63 (2007).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joint.  See 38 C.F.R. § 4.45 (2007).

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot.  It is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. § 4.21 (2006) [application of rating 
schedule]; see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].

Analysis

The veteran has not established service connection for any 
disability of the hands of the hips, nor is he or his counsel 
claiming loss of use of the hands or ankylosis of the hips.  
The veteran is not service-connected for an eye disability, 
and thus does not meet the requirement of "impaired vision in 
both eyes" necessary for automotive and adaptive equipment, 
or adaptive equipment only.  

The veteran underwent bilateral below the knee amputations; 
therefore, he has loss of both feet.  However, there is no 
evidence that this is due to any service-connected 
disability.  An April 2006 VA examiner noted that the veteran 
had been a long-standing insulin-dependent diabetic and 
referred to poor circulation of the lower extremities.  As 
was noted in the Introduction section of this decision, 
service connection was denied in the May 2006 rating decision 
for bilateral below the knee amputation; the veteran did not 
appeal that denial.  

The veteran's counsel has argued that the veteran's bilateral 
service-connected knee disabilities - chondromalacia and 
degenerative joint disease - are manifested by ankylosis of 
the knees or its equivalent, and thus loss of use of the feet 
is due to a service-connected disability.  The medical 
evidence, however, does not show that the veteran has 
ankylosis of either knee.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  While the 
veteran reported to the May 2007 VA examiner that he has 
difficulty fully extending his knees bilaterally, the veteran 
is in fact able to flex and extend his knees.  Indeed, the 
evidence shows that the veteran can flex his knees to 100 
degrees with tenderness at 90 degrees bilaterally and that he 
can extend his knees to 10 degrees with tenderness at 20 
degrees and to 15 degrees with repetitive motion bilaterally.  
[Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).]

In short the evidence of record shows that ankylosis of the 
knees is manifestly not demonstrated.  Accordingly, there 
cannot be said to constitute loss of the use of the feet.  
See 38 C.F.R. § 3.350(a)(2).

The veteran's counsel argued that the RO failed to explain 
its decision-making as to this claim.  Setting aside the 
relevance of such argument to the Board's de novo review, the 
May 2007 rating decision and November 2007 SOC clearly 
explained the basis for the denial, namely that there is no 
ankylosis of either knee.

Moving to the veteran's counsel's other arguments, the 
attorney asserted that the RO failed to consider lay evidence 
of loss of use of the lower extremities, and that the RO 
improperly discounted medical evidence of loss of use of the 
lower extremities.  In essence, the attorney argued that the 
limitations in the service-connected knees as reported by the 
veteran and noted by the April 2007 VA examiner amount loss 
of use for purposes of this claim.  However, the evidence of 
record is clear: none of the veteran's knee symptomatology 
(in particular some limitation of motion) amounts to loss of 
use of the feet; and the loss of the feet is due to non 
service-connected diabetes mellitus.    

The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have therefore not 
been met, and the veteran's claim is accordingly denied.


ORDER

Service connection for PTSD is denied.

Service connection for depression/dysthymia, claimed as 
secondary to service-connected arteriosclerotic coronary 
occlusive disease, is denied.

Entitlement to an increased disability rating for fibrositis 
of the left media scapula is denied.

Entitlement to an increased disability rating for allergic 
rhinitis/chronic pansinusitis is denied.

The veteran is not eligible for automotive and adaptive 
equipment or adaptive equipment only.




REMAND

6.  Entitlement to an effective date earlier than October 11, 
2006 for the grant of TDIU.

7.  Entitlement to an effective date earlier than October 11, 
2006 for basic eligibility for Dependents Educational 
Assistance under 38 U.S.C. Chapter 35.

As noted above in the Introduction, in October 2007 the 
veteran filed a NOD as to the RO's assignment of October 11, 
2006 as the effective date for the grant of TDIU.  See 
Grantham, supra.  The filing of the NOD initiates the appeal 
process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO 
has not yet issued a SOC as to the issue of an earlier 
effective date for TDIU.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Board action as to the earlier effective date claim as to 
basic eligibility for Dependents Educational Assistance under 
38 U.S.C. Chapter 35 is deferred, pending resolution of the 
claim of entitlement to earlier effective date for the grant 
of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must readjudicate the issue of 
the veteran's entitlement to an earlier 
effective date for TDIU.  If the claim is 
denied, VBA must issue a SOC pertaining 
to the issue of entitlement to an 
effective date earlier than October 11, 
2006 for the grant of TDIU.  The veteran 
and his counsel should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.  If 
an appeal is perfected, the issue should 
be returned to the Board, if otherwise in 
order.

2.  Whether or not an appeal is 
perfected as to the issue of the 
veteran's entitlement to an earlier 
effective date for TDIU, VBA should 
review the record and readjudicate the 
issue of entitlement to an effective 
date earlier than October 11, 2006 for 
basic eligibility for Dependents 
Educational Assistance under 38 U.S.C. 
Chapter 35.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his counsel should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


